  Case: 1:17-md-02804-DAP Doc #: 2771 Filed: 10/10/19 1 of 4. PageID #: 422803



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


 IN RE NATIONAL PRESCRIPTION                             MDL 2804
 OPIATE LITIGATION                                       Case No. 17-md-2804
 This document relates to:                               Hon. Dan Aaron Polster
 Track One Cases


        PLAINTIFF’S AFFIRMATIVE DEPOSITION DESIGNATIONS


         Pursuant to the Civil Jury Trial Order, ECF No. 1598, entered on May 1, 2019, as amended
July 29, 2019, Plaintiffs submit the following list of witnesses who are anticipated to testify via
deposition if they cannot be live in the courtroom. These designations are not yet final, and Plaintiffs
reserve the right to revise or withdraw their designations, responses, counters and objections based on
the Court’s rulings, Defendants’ designations of deposition testimony, and evidence introduced at trial.
Plaintiffs reserve the right to play, in response to deposition testimony played by Defendants, any
testimony they, or any other party or former party, designated affirmatively. Plaintiffs also reserve the
right to play any testimony Defendants have designated.

                               1.      Thomas Prevoznik

                               2.      Joseph Rannazzisi

                               3.      Stacy Harper-Avilla

                               4.      Patrick Kelly

                               5.      David May

                               6.      Steve Mays

                               7.      Edward Hazewski

                               8.      Eric Cherveny

                               9.      Nathan Elkins

                               10.     Jennifer Norris
 Case: 1:17-md-02804-DAP Doc #: 2771 Filed: 10/10/19 2 of 4. PageID #: 422804




                          11.   Steve Reardon

                          12.   Nathan Hartle

                          13.   Gary Boggs

                          14.   Tracy Jonas

                          15    David Gustin

                          16.   Michael Oriente

                          17.   Tasha Polster

                          18.   Barbra Martin

                          19.   Douglas Peterson

                          20.   Eric Stahmann

                          21.   Deborah Bish

                          22.   Nancy Baran

                          23.   Joseph Tomkiewicz

                          24.   Colleen McGinn



Dated: October 10, 2019
                                         Respectfully submitted,


                                         /s/Paul J. Hanly, Jr.
                                         Paul J. Hanly, Jr.
                                         SIMMONS HANLY CONROY
                                         112 Madison Avenue, 7th Floor
                                         New York, NY 10016
                                         (212) 784-6400
                                         (212) 213-5949 (fax)
                                         phanly@simmonsfirm.com
Case: 1:17-md-02804-DAP Doc #: 2771 Filed: 10/10/19 3 of 4. PageID #: 422805



                                  Joseph F. Rice
                                  MOTLEY RICE
                                  28 Bridgeside Blvd.
                                  Mt. Pleasant, SC 29464
                                  (843) 216-9000
                                  (843) 216-9290 (Fax)
                                  jrice@motleyrice.com

                                  Paul T. Farrell, Jr., Esq.
                                  GREENE KETCHUM, LLP
                                  419 Eleventh Street
                                  Huntington, WV 25701
                                  (304) 525-9115
                                  (800) 479-0053
                                  (304) 529-3284 (Fax)
                                  paul@greeneketchum.com

                                  Plaintiffs’ Co-Lead Counsel

                                  Peter H. Weinberger (0022076)
                                  SPANGENBERG SHIBLEY & LIBER
                                  1001 Lakeside Avenue East, Suite 1700
                                  Cleveland, OH 44114
                                  (216) 696-3232
                                  (216) 696-3924 (Fax)
                                  pweinberger@spanglaw.com

                                  Plaintiffs’ Liaison Counsel

                                  W. Mark Lanier
                                  THE LANIER LAW FIRM
                                  6810 FM 1960 Rd W
                                  Houston, TX 77069-3804
                                  (713) 659-5200
                                  (713) 659-2204 (Fax)
                                  wml@lanierlawfirm.com

                                  Lead Trial Counsel

                                  Hunter J. Shkolnik
                                  NAPOLI SHKOLNIK
                                  360 Lexington Ave., 11th Floor
                                  New York, NY 10017
                                  (212) 397-1000
Case: 1:17-md-02804-DAP Doc #: 2771 Filed: 10/10/19 4 of 4. PageID #: 422806



                                  (646) 843-7603 (Fax)
                                  hunter@napolilaw.com

                                  Counsel for Plaintiff Cuyahoga County, Ohio

                                  Donald Migliori
                                  MOTLEY RICE LLC
                                  28 Bridge Street
                                  Mt. Pleasant, SC 29464
                                  (401) 457-7709
                                  dmigliori@motleyrice.com

                                  Counsel for Plaintiff Summit County, Ohio
